Order, Supreme Court, New York County (Helen Freedman, J.), entered on December 19, 1989, which inter alia, denied summary judgment to appellant M. H. Rhodes, unanimously affirmed. All respondents filing briefs shall recover of appellant Rhodes one bill of costs and disbursements of this appeal.
On October 18, 1984, a 2,000-gallon hydropneumatic tank in the basement of a residential building ruptured, followed by a gas explosion, which caused personal injury and property damages to various tenants. Numerous lawsuits arising out of the incident named M. H. Rhodes as a party defendant because it had manufactured a 30-minute timer which was attached to the hydropneumatic tank to regulate the flow of electricity into the tank through an electronic air compressor. Although M. H. Rhodes’ engineering expert asserted that the malfunctioning of the timer could not have caused the rupture of the subject tank, the opposition produced the affidavits and reports of the engineering experts who averred that the timer’s malfunction was the proximate cause of the chain of the events leading to the explosion. Moreover, these experts raised the possibility that the timer was inadequately designed for use in dusty and humid confines, and that the consumer was not properly warned of dangers inherent in operating the timer under such conditions. Since triable material issues of fact exist regarding the cause of the explosion, the design, use of the timer, and the need for warning label, the motion court properly denied the motion for summary judgment. Concur—Murphy, P. J., Milonas, Ross, Asch and Rubin, JJ.